Citation Nr: 1032326	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-39 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to February 1989.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A July 2003 rating decision denied the Veteran's claim of 
entitlement to service connection for tinnitus.

2.  Evidence associated with the claims file since the July 2003 
rating decision was not of record at the time of the July 2003 
rating decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for tinnitus.

3.  The evidence of record shows that the Veteran's currently 
diagnosed tinnitus is related to his military service.

4.  The evidence of record shows that the Veteran's currently 
diagnosed left ear hearing loss is related to his military 
service.

5.  The evidence of record does not show that the Veteran has a 
right ear hearing disability for VA purposes.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

4.  Right ear hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues corresponding to the Veteran's tinnitus 
and left ear hearing loss as the Board is taking action favorable 
to the Veteran by reopening the claim of entitlement to service 
connection for tinnitus and granting service connection for 
tinnitus and left ear hearing loss.  As such, this decision poses 
no risk of prejudice to the Veteran with respect to these claims.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's right ear hearing loss claim, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to 
initial adjudication, a letter dated in February 2008 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations have not been accorded the Veteran, 
because there is no evidence that the Veteran has a current 
diagnosis of right ear hearing loss for VA purposes.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to the 
right ear issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his right ear claim, 
to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

New and Material

A rating decision in July 2003 denied the Veteran's claim of 
entitlement to service connection for tinnitus on the basis that 
the Veteran's service treatment records did not show treatment 
for tinnitus.  The relevant evidence of record at the time of the 
July 2003 rating decision consisted of the Veteran's service 
treatment records and a February 1991 VA medical examination 
report.
 
The Veteran did not perfect an appeal to the July 2003 rating 
decision.  Therefore, the July 2003 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO adjudicated the claim on the merits in December 
2009, this decision is not binding on the Board.  The Board must 
first decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases for 
such a decision.

In December 2007, a claim to reopen the issue of entitlement to 
service connection for tinnitus was received.  Evidence of record 
received since the July 2003 rating decision includes the 
Veteran's service personnel records, private medical records 
dated from December 2007 to December 2008, and a transcript of a 
June 2009 hearing at the RO.  All of the evidence received since 
the July 2003 rating decision is "new" in that it was not of 
record at the time of the July 2003 decision.  In addition, 
several of the private medical records include diagnoses of 
tinnitus and etiological statements relating the Veteran's 
currently diagnosed tinnitus to military service.  As such, these 
private medical records contain evidence which was not shown at 
the time of the July 2003 rating decision.  Therefore, the 
private medical records dated from December 2007 to December 2008 
raise a reasonable possibility of substantiating the Veteran's 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim 
of entitlement to service connection for tinnitus is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of hearing loss.  Service treatment 
records dated in September 1988 and November 1988 state that the 
Veteran reported experiencing tinnitus which coincided with 
headaches.  The diagnoses were tension headaches.

After separation from military service, in a February 1991 VA 
medical examination report, the Veteran complained of ringing in 
his ears.  On physical examination, no abnormalities of the ears 
were noted.

A December 2007 letter from a private audiologist stated that the 
Veteran had been seen for an audiological evaluation in November 
2007.  The Veteran reported a history of hearing loss and 
tinnitus since military service, following an incident when an 
instructor yelled in his ear.  On audiological examination, the 
Veteran was found to have high frequency sensorineural hearing 
loss, bilaterally, worse in the left ear than the right.  Speech 
discrimination testing using the CID W-22 word list was 92 
percent in the right ear and of 92 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss and bilateral 
tinnitus.  The examiner concluded that "[a]fter reviewing the 
[V]eteran's service history, it is as likely as not that the 
[V]eteran's hearing loss and tinnitus are the result of his 
exposure to hazardous noise while in the service."

A June 2008 private medical report stated that the Veteran 
reported hearing loss and tinnitus.  After physical examination, 
the assessment was tinnitus and noise induced hearing loss.

In an August 2008 private medical report, the Veteran complained 
of hearing loss and tinnitus since military service in 1988.  He 
reported that his tinnitus began after a drill sergeant woke him 
up by yelling in his left ear.  After physical examination, the 
impression was left sensorineural hearing loss, likely 
noise-induced.

In a September 2008 private medical report, the Veteran 
complained of hearing loss and tinnitus in the left ear which 
began in 1988.  On audiological examination, the puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
15
15
45
55

Speech discrimination testing was 100 percent in the right ear 
and of 96 percent in the left ear.

In an October 2008 private medical report, the Veteran complained 
of hearing loss primarily in the left ear.  After physical 
examination, the Veteran's hearing was intact on the right but 
decreased on the left.  The assessment was sensorineural hearing 
loss.  The examiner stated that "Military Service is the cause 
of his hearing loss.  Normal senile hearing loss and noise 
induced hearing loss are primarily bilateral.  His is on one side 
only.  His physical exam[ination] upon entry into the military 
was normal and included a hearing exam[ination]."

In a December 2008 letter, a private audiologist stated that the 
Veteran reported a history of hearing loss and tinnitus following 
an incident when his company commander yelled very loudly in his 
ear.  He reported experiencing pain and ringing at that time.  On 
audiological examination, using the Maryland CNC word list, 
speech recognition was 94 percent in the right ear and 98 percent 
in the left ear.  The audiologist stated that after puretone 
threshold testing, the Veteran's hearing was normal in the right 
ear and there was moderate, high-frequency sensorineural hearing 
loss in the left ear.  The diagnosis was unilateral hearing loss 
and tinnitus.  The examiner stated that "it is just as likely as 
not that at least some of the [V]eteran[']s hearing loss and 
tinnitus could be the result of his exposure to hazardous 
noise/acoustic trauma while in the service."

Tinnitus and Left Ear Hearing Loss

The evidence of record shows that the Veteran has current 
diagnoses of left ear hearing loss and tinnitus which are related 
to military service.  The Veteran's service treatment records 
include reports of tinnitus.  While hearing loss was not 
diagnosed during military service, there is no evidence that the 
Veteran was ever given an audiogram after his entrance into 
military service, and there is no separation medical examination 
of record.  The Veteran reported experiencing tinnitus in 
February 1991, only two years after separation from military 
service.  While tinnitus and left ear hearing loss were not 
diagnosed at that time, no audiological examination was 
conducted.  The medical evidence of record also shows that the 
Veteran has current diagnoses of tinnitus and left ear hearing 
loss.  Tinnitus has been diagnosed in private medical records 
dated in December 2007, June 2008, and December 2008, with 
additional reports of tinnitus in August 2008 and September 2008.  
Left ear hearing loss for VA purposes was demonstrated by 
puretone thresholds in September 2008.

In addition, the medical evidence of record shows that the 
Veteran's currently diagnosed tinnitus and left ear hearing loss 
are related to military service.  Private medical opinions dated 
in December 2007, October 2008, and December 2008 related the 
Veteran's currently diagnosed tinnitus and hearing loss to 
military service.  There is no medical evidence of record which 
relates the Veteran's currently diagnosed tinnitus and hearing 
loss to anything other than military service.  In addition, the 
Veteran has consistently and repeatedly stated that he has 
experienced tinnitus and difficulty hearing since military 
service.  The Veteran's statements are competent to demonstrate 
such continuity of symptomatology, as the symptoms described are 
observable.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  In 
addition, the Veteran's statements have always been consistent 
and there is no evidence of record which conflicts with them.  In 
particular, the evidence of record shows that the Veteran 
reported experiencing tinnitus on at least two separate occasions 
during military service and during a VA medical examination two 
years after separation from military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's currently diagnosed tinnitus and left 
ear hearing loss are related to active military service.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection 
for tinnitus and left ear hearing loss is warranted.

Right Ear Hearing Loss

The medical evidence of record does not show that the Veteran has 
a current right ear hearing disability for VA purposes.  
38 C.F.R. § 3.385.  While the December 2007 letter from a private 
audiologist stated that the Veteran had 92 percent speech 
discrimination in the right ear, those results were not achieved 
using the Maryland CNC word list, and as such are not sufficient 
to demonstrate right ear hearing loss for VA purposes.  Id.  The 
September 2008 private medical report demonstrated puretone 
thresholds which did not meet VA standards for a right ear 
hearing disability and the December 2008 letter from a private 
audiologist stated that the Veteran's right ear Maryland CNC word 
list speech recognition score was 94 percent.  Id.  In addition, 
the October 2008 private medical report stated that the Veteran's 
right ear hearing was "intact" and the December 2008 letter 
stated that the Veteran's right ear hearing was "normal."

The Veteran's statements alone are not sufficient to prove that 
he has a current right ear hearing disability for VA purposes.  
Id.  Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that he has a current right ear 
hearing disability for VA purposes.  Id., see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the evidence of record 
does not show that the Veteran has a current right ear hearing 
disability for VA purposes.  38 C.F.R. § 3.385.  As such, service 
connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the evidence of record does not 
show that the Veteran has a current right ear hearing disability 
for VA purposes, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54.


ORDER

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


